Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haraguchi (JP01303047).
As to impendent claim 1, Haraguchi teaches a motor brake device comprising:
a solenoid module (26) disposed along a circumferential-direction outer peripheral surface of a motor; a first friction member (20) combined with one surface of a rotor (17) of the motor in a direction of a rotation axis of the motor; and a second friction member (22) disposed along an outer peripheral surface of the rotor (17), moving by the solenoid module (26) in the direction of the rotation axis of the motor by using the rotor (17) as a movement axis, and thereby being in contact with or separated from the first friction member (20) as shown in figure 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haraguchi (JP01303047) as applied in claim 1 above, and further in view of Choi (KR101330068).
As to claim 2/1, Haraguchi teaches the claimed limitation as discussed above except wherein the solenoid module includes: a bobbin disposed along the circumferential-direction outer peripheral surface of the rotor to form a gap with the rotor in a radial direction; a solenoid coil disposed along a circumferential-direction outer peripheral surface of the bobbin and providing an electromagnetic force in the direction of the rotation axis of the motor; and a yoke surrounding the bobbin and the solenoid coil.
	However, Choi teaches the solenoid module (30) includes: a bobbin (32) disposed along the circumferential-direction outer peripheral surface of the rotor (12) to form a gap with the rotor (12) in a radial direction; a solenoid coil (33) disposed along a circumferential-direction outer peripheral surface of the bobbin (32) and providing an electromagnetic force in the direction of the rotation axis of the motor; and a yoke (31) surrounding the bobbin (32) and the solenoid coil (33) as shown in figure 3, for the advantageous benefit of providing to lighten an actuator and to make a miniature by 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Haraguchi by using the solenoid module includes: a bobbin disposed along the circumferential-direction outer peripheral surface of the rotor to form a gap with the rotor in a radial direction; a solenoid coil disposed along a circumferential-direction outer peripheral surface of the bobbin and providing an electromagnetic force in the direction of the rotation axis of the motor; and a yoke surrounding the bobbin and the solenoid coil., as taught by Choi, to provide to lighten an actuator and to make a miniature by installing an electromagnetic brake in an inside, and to reduce a manufacturing cost, and to use semi-permanently without a replacement of separate expendables.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haraguchi (JP01303047) and Choi (KR101330068) as applied in claim 2 above, and further in view of Sylvan et al (7,063,190).
As to claim 3/2, Haraguchi in view of Choi teaches the claimed limitation as discussed above except wherein the yoke includes: an inner ring disposed between the rotor and the bobbin; and an outer ring surrounding the bobbin and the solenoid coil.
	However Sylvan et al teaches the yoke includes: an inner ring (see annotated figure 1) disposed between the rotor (see annotated figure 1) and the bobbin (see annotated figure 1); and an outer ring (see annotated figure 1) surrounding the bobbin (see annotated figure 1) and the solenoid coil (52) as shown in figure 1, for the advantageous benefit of providing and maintains sufficient braking force in a relatively 

    PNG
    media_image1.png
    767
    578
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Haraguchi in view of Choi by using the yoke includes: an inner ring disposed between the rotor and the bobbin; and an outer ring surrounding the bobbin and the solenoid coil, as taught by Sylvan et al, to provide to lighten an actuator and to make a miniature by installing an electromagnetic brake in an inside, and to provide and maintains sufficient braking force in a relatively high velocity, high-vibration environment will be welcome by users of such braking systems.

As to claim 4/3, Haraguchi and Choi in view of Sylvan et al teaches the claimed limitation as discussed above excerpt further comprising: a buffer member disposed between the outer ring of the yoke and the second friction member .
	However Sylvan et al. teaches a buffer member (58) disposed between the outer ring (see-annotated figure 1) of the yoke and the second friction member (14) as shown in figure 1, for the advantageous benefit of preventing vibration.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Haraguchi and Choi in view of Sylvan et al by using a buffer member disposed between the outer ring of the yoke and the second friction member, as taught by Sylvan et al, to prevent vibration.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haraguchi (JP01303047) as applied in claim 1 above, and further in view of Sylvan et al (7,063,190).
As to claim 5/1, Haraguchi teaches the claimed limitation as discussed above further comprising: a third friction member disposed at a position where the first friction member and the second friction member are in contact with each other.
Sylvan teaches a third friction member (38) disposed at a position where the first friction member (12) and the second friction member (14) are in contact with each other as shown in figures 1-3, for the advantageous benefit of providing and maintains sufficient braking force in a relatively high velocity, high-vibration environment will be welcome by users of such braking systems
 
.
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haraguchi (JP01303047) in view of Davis et al. (US PG Pub 2010/0301785).
	As to independent claim 6, Haraguchi teaches an electronic device comprising: a motor; a solenoid module (26) disposed along a circumferential-direction outer peripheral surface of the motor; a brake module including a first friction member (20) combined with one surface of a rotor (17) of the motor in a direction of a rotation axis of the motor, and a second friction member (22) disposed along an outer peripheral surface of the rotor (17), moving by the solenoid module i(26) n the direction of the rotation axis of the motor by using the rotor (17) as a movement axis, and thereby being in contact with or separated from the first friction member (20) so as to restrict or permit a rotation of the rotor (17) as shown in figure 1. 
However, Haraguchi teaches the claimed limitation as discussed above except the processor configured to control operations of the motor and the solenoid module.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Haraguchi by using the processor configured to control operations of the motor and the solenoid module, as taught by Davis et al, to provide a fail-safe electromagnetic braking design.
	As to claim 7/6, Haraguchi in view of Davis et al. teaches the claimed limitation as discussed above except wherein the processor is further configured to: detect an input of a driving signal for the motor, supply a current to the solenoid module in response to the input of the driving signal for the motor so as to permit the rotation of the rotor by separating the second friction member from the first friction member, and supply the current to the motor.
	However Davis et al. teaches the processor (20) is further configured to: detect an input of a driving signal for the motor, supply a current to the solenoid module (40) in response to the input of the driving signal for the motor so as to permit the rotation of the rotor (42) by separating the second friction member (35) from the first friction member (31), and supply the current to the motor  (see paragraph [0025]) and as shown in figure 1 and 2, for the advantageous benefit of providing a fail-safe electromagnetic braking design.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Haraguchi in view of Davis et al. by using the processor is further configured to: detect an input of a driving 

As to claim 8/7, Haraguchi in view of Davis et al. teaches the claimed limitation as discussed above except wherein the processor is further configured to: detect an input of a stop signal for the motor, interrupt the current supplied to the motor in response to the input of the stop signal for the motor, and interrupt the current supplied to the solenoid module so as to restrict the rotation of the rotor by forcing the second friction member to be in contact with the first friction member.
	Davis et al. teaches Haraguchi in view of Davis et al. teaches the processor (20) is further configured to: detect an input of a stop signal for the motor, interrupt the current supplied to the motor in response to the input of the stop signal for the motor, and interrupt the current supplied to the solenoid module (40) so as to restrict the rotation of the rotor (42) by forcing the second friction member (35) to be in contact with the first friction member (31) (see paragraph [0025]) and as shown in figure 1 and 2, for the advantageous benefit of providing a fail-safe electromagnetic braking design.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Haraguchi in view of Davis et al. by using the processor is further configured to: detect an input of a stop signal for the motor, interrupt the current supplied to the motor in response to the input of the stop signal for the motor, and interrupt the current supplied to the solenoid .
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haraguchi (JP01303047) in view of Davis et al. (US PG Pub 2010/0301785).
As to independent claim 12, Haraguchi teaches a control method of an electronic device including a motor and a brake module driven by a solenoid module (26),  as shown in figure 1, 
However Haraguchi teaches the claimed limitation as discussed above except the method comprising: receiving a signal related to an operation of the motor at a processor of the electronic device; when the received signal is a stop signal for the motor, interrupting a current supplied to the solenoid module so as for the brake module to restrict a rotation of the motor; and when the received signal is a driving signal for the motor, supplying the current to the solenoid module so as for the brake module to permit the rotation of the motor.
Davis et al. teaches receiving a signal related to an operation of the motor at a processor (20) of the electronic device; when the received signal is a stop signal for the motor, interrupting a current supplied to the solenoid module (40) so as for the brake module to restrict a rotation of the motor; and when the received signal is a driving signal for the motor, supplying the current to the solenoid module (40) so as for the brake module to permit the rotation of the motor as shown in figure 1 and 2, for the advantageous benefit of providing a fail-safe electromagnetic braking design.
.

Allowable Subject Matter
Claims 9-11, and 13-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        June 17, 2021